Citation Nr: 0705531	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  00-04 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2006).   If it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors. See Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).

The veteran was diagnosed with PTSD in a July 1997 VA 
examination, however, his in-service stressors have not been 
substantiated.

The veteran served with the 266th United States Army Band as 
a trumpet player.  In an October 1999 statement in support of 
his claim, the veteran contended that on April 13, December 
3, and December 4, 1966, he was subjected to a mortar round 
and fire fight in Tan Son Nhut.  The veteran further stated 
in an undated handwritten note that he was in Tan Son Nhut on 
the dates mentioned above and was wounded on December 4, 
1966.

In a July 1997 PTSD questionnaire, the veteran reported that 
following a July 1965 absent without leave (AWOL) incident, 
that he was abused at Fort Dix, New Jersey, while with the 
19th Army Band.  The veteran alleged that after a suicide 
attempt he was returned to base, taken to the stockade where 
he was locked up unclothed in a maximum security jail cell.  
The veteran reported daily beatings, and that he was 
subjected to treatment with high pressure hoses.  The veteran 
contends that while incarcerated he spoke with a 
psychiatrist.  

The RO contacted the United States Army Crime Records Center 
and received a response in March 1998 which indicated that no 
files were found pertaining to the veteran.

The record shows that the RO contacted the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
to verify the veteran's claimed stressors and in October 
1998, USASCRUR submitted a letter regarding the veteran's 
PTSD claim.  

According to USASCRUR, the 266th Army Band arrived in the 
Republic of Vietnam in November 1965 and was assigned to 
Headquarters, Special Troops and performed over 384 musical 
commitments during the period December 1965 to March 1966.  
Per USASCRUR, there were standoff and sapper attacks in the 
area of Tan Son Nhut on April 13, December 3, and December 4, 
1966, however the unit history does not mention any combat 
activities.  Additionally, the letter stated that morning 
reports could be obtained and used to verify daily personnel 
actions from the National Personnel Records Center (NPRC).

A request for these records has not yet been undertaken by 
VA.  Therefore, a remand to request these records is 
required.  Tetro v. Gober, 14 Vet. App. 110 (2000) (VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists); 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005).

Accordingly, the case is REMANDED for the following action:

 
1.	The RO should contact National Personnel 
Records Center and request that it provide 
photocopies of morning reports for the 
period of March-May 1966 and November 1966 
through January 1967 for the 266th U.S. 
Army Band.  If no additional records are 
available, a formal written unavailability 
memorandum must be added to the claims 
file.

2.	 Further, the RO should contact National 
Personnel Records Center and request that 
it provide photocopies of all in-service 
records pertaining to psychiatric 
treatment for the veteran, and in 
particular, clinical records dated on or 
about July 1965.  If no additional service 
medical records are available, a formal 
written unavailability memorandum must be 
added to the claims file.

3.	The RO should contact the base hospital 
and mental health facility at Fort Dix, 
New Jersey and request all in-service 
treatment records pertaining to an alleged 
suicide attempt in conjunction with an 
absent with leave (AWOL) incident in July 
1965.  All efforts to obtain these records 
should be fully documented, and a negative 
response should be documented in the file 
if records are not available.

4.	If, and only if, an in-service stressor 
event is verified by the NPRC and Fort Dix  
report, then the veteran should then be 
scheduled for a VA psychiatric examination 
to determine whether it is at least as 
likely as not that he has PTSD (under DSM-
IV criteria) related to the verified 
event(s) in service.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for any opinion given and should 
reconcile the opinion with any competing 
medical evidence of record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.	The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2005). In the event that the 
appellant does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	 Following the completion of the foregoing 
action, the RO should review any 
examination report. If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.

7.	After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the veteran should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

8.	 If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



